Citation Nr: 1500758	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-26 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1979 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

In August 2014, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2014).

With respect to the need for a medical examination and/or opinion, the Board notes that the Veteran was diagnosed with generalized anxiety disorder with panic attacks as early as 1991.  The Veteran was prescribed medication for his condition.  The Veteran's anxiety was confirmed most recently by the VAMC in July 2010.  The Veteran contends that he had a panic attack in-service after not being selected for a promotion.  See October 2009 Statement in Support of Claim.  The Veteran stated that his first panic attack occurred in-service in 1983.  See September 2008 Statement in Support of Claim.  The Veteran also stated that he had problems of stress and anxiety since his discharge from service, and that his psychiatric state led to his discharge from service.  See October 2009 Statement in Support of Claim; see also Hearing Transcript.  A review of the Veteran's service personnel records show that the Veteran went AWOL on more than one occasion.  As there is evidence of a current disability, evidence of an in-service event, and evidence of an indication that the current disability is related to the in-service event, the Board finds that the requirements for obtaining a VA examination and opinion are satisfied.  38 C.F.R. § 3.159(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Also, the Veteran stated at his travel Board hearing that he receives Social Security disability benefits for his anxiety.  See Hearing Transcript at 10-11.  However, SSA records are not associated with the claims file.  If, SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran's Social Security records should be obtained prior to further review of his VA appeal.

With respect to the duty to assist the Veteran in obtaining medical evidence, the Board notes that the Veteran stated that there are outstanding private medical records from Behavioral Health Services.  See Notice of Disagreement received September 2009.  It does not appear from the available evidence that any efforts have been made to obtain updated private records.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

	
Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC or any other appropriate custodian and specifically request any service mental health records pertaining to the Veteran.  If such records are nonexistent or unavailable, the record should be annotated to reflect this.

2. Obtain VA treatment records pertaining to any treatment the Veteran received for an acquired psychiatric disability since July 2010.  All efforts to obtain VA records should be fully documented. The VA facility must provide a negative response if records are not available.

3.  The AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of treatment records from Behavioral Health Services since May 2009. After the Veteran has signed the appropriate release, the records should be obtained.  All attempts to procure the treatment records should be documented in the claims file. If the AMC/RO cannot obtain the records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

4.  Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

5.  After associating any outstanding evidence with the claims folder, schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorder, to include generalized anxiety disorder.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

Following an examination of the Veteran and a review of the Veteran's service treatment records, personnel records, lay statements, and post-service treatment records, the examiner is asked to opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed psychiatric disorder is related to the Veteran's period of active service.

The examiner is requested to provide a thorough rationale for any opinion provided.  The examiner should specifically address the Veteran's claim that he experienced a panic attack in-service in 1983.   An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

6.  Thereafter, readjudicate the claim for service connection for an acquired psychiatric disability, to include generalized anxiety disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




